Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended March 31, 2008 Commission file number001-31819 GOLD RESERVE INC. Address of Principal Executive Offices: 926 West Sprague Avenue Suite 200 Spokane, Washington 99201 Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X . Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X . If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Forward Looking Statements The information presented or incorporated by reference in this Form 6-K contains both historical information and forward-looking statements (including within the meaning of Section 27A of the United States Securities Act of 1933, as amended (the "Securities Act"), and Section 21E of the United States Securities Exchange Act of 1934, as amended (the "U.S. Exchange Act"). These forward-looking statements involve risks and uncertainties, as well as assumptions that, if they never materialize, prove incorrect or materialize other than as currently contemplated, could cause our results to differ materially from those expressed or implied by such forward-looking statements. Numerous factors could cause actual results to differ materially from those in the forward-looking statements, including without limitation, concentration of operations and assets in Venezuela; operational, regulatory, political and economic risks associated with Venezuelan operations (including changes in previously established legal regimes, rules or processes); corruption and uncertain legal enforcement; requests for improper payments; the ability to obtain or maintain the necessary permits or additional funding for the development of the Brisas Project; in the event any key findings or assumptions previously determined by the Company or the Companys consultants in conjunction with the Brisas Project 2005 feasibility study (as updated) significantly differ or change as a result of actual results in the Companys expected construction and production at the Brisas Project (including capital and operating cost estimates); risk that actual mineral reserves may vary considerably from estimates presently made; impact of currency, metal prices and metal production volatility; fluctuations in energy prices; changes in proposed development plans (including technology used); the Companys dependence upon the abilities and continued participation of certain key employees; and risks normally incident to the operation and development of mining properties. This list is not exhaustive of the factors that may affect any of our forward-looking statements. See Risk factors in our Annual Information Form. Statements concerning reserves and mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that is expected to be encountered if the property is developed, and, in the case of mineral reserves, such statements reflect the conclusion based on certain assumptions that the mineral deposit can be economically exploited. The words "believe," "anticipate," "expect," "intend," "estimate," "plan," "assume," "positioned," "may," "could" and other similar expressions that are predictions of or indicate future events and future trends that do not relate to historical matters, identify forward-looking statements. Any such forward-looking statements are not intended to give any assurances as to future results. Investors are cautioned not to put undue reliance on forward-looking statements, and should not infer that there has been no change in the affairs of the Company since the date of this interim financial report to shareholders or any documents incorporated by reference herein that would warrant any modification of any forward-looking statement made in this document, other documents filed periodically with securities regulators or documents presented on our website. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by this notice. Investors are urged to read our filings with Canadian and U.S. securities regulatory agencies, which can be viewed on-line at www.sedar.com or www.sec.gov. Additionally, investors can request a copy of any of these filings directly from our administrative office. Exhibits The following are filed as exhibits to this Form 6-K: Exhibit Number Description 99.1 March 31, 2008 Interim Consolidated Financial Statements 99.2 March 31, 2008 Managements Discussion and Analysis 99.3 Chief Executive Officers Certification of Interim Filings 99.4 Chief Financial Officers Certification of Interim Filings SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GOLD RESERVE INC. By: s/ Robert A. McGuinness Vice President  Finance & CFO May 14, 2008 EXHIBIT 99.1 March 31, 2008 Interim Consolidated Financial Statements GOLD RESERVE INC. March 31, 2008 Interim Consolidated Financial Statements U.S. Dollars (unaudited) CONSOLIDATED BALANCE SHEETS March 31, 2008 (unaudited) March 31, December 31, U.S. Dollars ASSETS Current Assets: Cash and cash equivalents (Note 3) $ 83,665,054 $ 94,680,576 Marketable securities (Note 9) 2,987,188 4,987,511 Deposits, advances and other 779,252 652,572 Total current assets 87,431,494 100,320,659 Property, plant and equipment, net 140,894,914 128,624,670 Restricted cash (Note 10) 50,913,285 52,080,603 Other 1,288,488 872,971 Total assets $ 280,528,181 $ 281,898,903 LIABILITIES Current Liabilities: Accounts payable and accrued expenses $ 6,687,295 $ 7,719,316 Accrued interest 1,660,313 237,188 Total current liabilities 8,347,608 7,956,504 Convertible notes (Note 7) 70,583,665 70,306,054 Minority interest in consolidated subsidiaries 2,325,607 2,315,536 Total liabilities 81,256,880 80,578,094 Measurement Uncertainty (Note 1) Commitments (Note 10) Subsequent Event (Note 12) SHAREHOLDERS' EQUITY Serial preferred stock, without par value, none issued   Common shares and equity units, without par value (Note 6) 245,030,596 244,295,503 Equity component of convertible notes (Note 7) 28,784,710 28,784,710 Less common shares held by affiliates (636,267) (636,267) Stock options 8,101,187 7,662,237 Accumulated deficit (84,042,117) (81,371,254) Accumulated other comprehensive income 2,143,883 2,696,571 KSOP debt (110,691) (110,691) Total shareholders' equity 199,271,301 201,320,809 Total liabilities and shareholders' equity $ 280,528,181 $ 281,898,903 The accompanying notes are an integral part of the consolidated financial statements. Approved by the Board of Directors: s/ Chris D. Mikkelsen s/ Patrick D. McChesney Page 1 CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2008 and 2007 (unaudited) U.S. Dollars OTHER INCOME Interest $ 1,196,606 $ 207,576 Foreign currency gain 297,583 132,496 Gain (loss) on sale of marketable securities (243,053) 465,548 $ 1,251,136 805,620 EXPENSES General and administrative 2,149,422 2,153,323 Technical services 1,229,815 1,343,517 Corporate communications 237,983 116,999 Legal and accounting 291,461 53,476 Minority interest in net income of consolidated subsidiaries 10,071 9,980 3,918,752 3,677,295 Net loss before tax $ (2,667,616) $ (2,871,675) Income tax expense (3,247) (3,294) Net loss for the period $ (2,670,863) $ (2,874,969) Net loss per share, basic and diluted $ (0.05) $ (0.07) Weighted average common shares outstanding 55,483,506 40,988,215 The accompanying notes are an integral part of the consolidated financial statements. Page 2 CONSOLIDATED STATEMENTS OF DEFICIT For the Three Months Ended March 31, 2008 and 2007 (unaudited) U.S. Dollars Deficit, December 31, 2007 $ (81,371,254) Net loss for the period Deficit, March 31, 2008 $ (84,042,117) Deficit, December 31, 2006 $ (68,959,761) Net loss for the period Deficit, March 31, 2007 $ (71,834,730) CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS For the Three Months Ended March 31, 2008 and 2007 (unaudited) U.S. Dollars Net loss for the period $ (2,670,863) $ (2,874,969) Other comprehensive loss, net of tax: Unrealized holding gain (loss) arising during period Adjustment for realized losses (gains) included in net loss Other comprehensive loss Total comprehensive loss $ (3,223,551) $ (3,233,581) The accompanying notes are an integral part of the consolidated financial statements. Page 3 CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2008 and 2007 (unaudited) U.S. Dollars Cash Flows from Operating Activities: Net loss for the period $ (2,670,863) $ (2,874,969) Adjustments to reconcile net loss to net cash used by operating activities: Stock option compensation 630,855 801,793 Depreciation 58,307 45,029 Foreign currency gain (396,272)  Minority interest in net income of consolidated subsidiaries 10,071 9,980 Net loss (gain) on sale of marketable securities 243,053 (465,548) Shares issued for compensation 233,983 155,531 Changes in non-cash working capital: Net increase in deposits and advances (126,680) (154,493) Net decrease in accounts payable and accrued expenses (5,661,640) (660,473) Net cash used by operating activities (7,679,186) (3,143,150) Cash Flows from Investing Activities: Proceeds from the sale of marketable securities 1,716,821 965,548 Purchase of marketable securities (512,239) (528,016) Purchase of property, plant and equipment (5,998,197) (2,605,351) Decrease in restricted cash 1,167,318  Other (19,244) (101,056) Net cash used by investing activities (3,645,541) (2,268,875) Cash Flows from Financing Activities: Net proceeds from the issuance of common shares 309,205 72,827 Net cash provided by financing activities 309,205 72,827 Change in Cash and Cash Equivalents: Net decrease in cash and cash equivalents (11,015,522) (5,339,198) Cash and cash equivalents - beginning of period 94,680,576 25,374,688 Cash and cash equivalents - end of period $ 83,665,054 $ 20,035,490 The accompanying notes are an integral part of the consolidated financial statements. Page 4 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 1. Basis of Presentation and Measurement Uncertainty The accompanying unaudited consolidated interim financial statements have been prepared in accordance with accounting principles generally accepted in Canada for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in Canada for complete financial statements. In our opinion, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly the financial position of Gold Reserve Inc. and subsidiaries (the Company, we, us, or our) as of March 31, 2008, and the results of operations and the cash flows for the three months ended March 31, 2008 and 2007. The results of operations for the three months ended March 31, 2008 and 2007 are not necessarily indicative of the results to be expected for the full year. These financial statements follow the same accounting policies and methods of their application as the most recent consolidated annual audited financial statements, and should be read in conjunction with the consolidated financial statements, including notes thereto, included in the 2007 annual report. At March 31, 2008, nearly all of our non-cash assets, including our primary mining asset, the Brisas Project, were located in Venezuela. Our operations in Venezuela are subject to the effects of changes in legal, tax and regulatory regimes, national and local political issues, labor and economic developments, unrest, currency and exchange controls, import/export restrictions, government bureaucracy, corruption and uncertain legal enforcement. Managements capitalization of exploration and development costs of the Brisas project and assumptions regarding the future recoverability of such costs are based on, among other things, the Companys procurement of all necessary regulatory permits and approvals. In May 2008, the Company received formal notification from the Venezuelan Ministry of Environment that it was revoking the Authorization for the Affectation of Natural Resources for the Construction of Infrastructure and Services Phase of the Companys Brisas project. The Company is working with various government officials to resolve this matter and the ultimate resolution, if unfavorable, could result in a material impairment in carrying value of the amounts recorded as property and mineral rights and capitalized exploration and development costs related to the Brisas project, which totaled $93.4 million at March 31, 2008. Certain reclassifications of the 2007 consolidated financial statement balances have been made to conform to the 2008 presentation. These reclassifications had no effect on the net loss or accumulated deficit as previously reported. 2. Adoption of New Accounting Policies CICA Section 1535. Capital Disclosures. This Section establishes standards for disclosing information about an entity's capital and how it is managed. Under this standard the Company is required to disclose information that enables the users of its financial statements to evaluate the Companys objectives, policies and processes for managing capital. The Company adopted this section effective January 1, 2008. Disclosures required by this standard are included in Note 11. CICA Section 3862, Financial Instruments  Disclosures. This Section requires entities to provide disclosures in their financial statements that enable users to evaluate (a) the significance of financial instruments for the entity's financial position and performance; and (b) the nature and extent of risks arising from financial instruments to which the entity is exposed during the period and at the balance sheet date, and how the entity manages those risks. The Company adopted this section effective January 1, 2008. Disclosures required by this standard are included in Note 8. CICA Section 3863, Financial Instruments  Presentation. This Section establishes standards for presentation of financial instruments and non-financial derivatives. The purpose of this section is to enhance financial statement users understanding of the significance of financial instruments to an entitys financial position, performance and cash flows. The Company adopted this section effective January 1, 2008. CICA Section 1400, General Standards of Financial Statement Presentation. This Section was modified in June 2007, to require that management make an assessment of the Companys ability to continue as a going concern. The Companys adoption of the modifications of this section on January 1, 2008 had no effect on the reported financial results. Page 5 3. Cash and Cash Equivalents March 31, December 31, 2008 2007 Bank deposits $78,465,600 $ 89,682,777 Money market funds 5,199,454 4,997,799 Total $ 83,665,054 $ 94,680,576 4. Geographic Segments Net Loss for the Three Months Ended March 31, 2008 and 2007 2008 2007 US/Canada $ 2,175,605 $ 1,839,836 Venezuela 495,258 1,035,133 Consolidated $ 2,670,863 $ 2,874,969 5. Share Option Plan Our Equity Incentive Plan (the Plan) allows for the granting of common share purchase options to officers, directors and key individuals for terms of up to ten years. The vesting period of options ranges from immediately to up to three years. There were 1,222,536 options remaining for future grants at March 31, 2008. Share option transactions for the three months ended March 31, 2008 and 2007 are as follows: 2008 2007 Weighted Weighted Average Average Exercise Exercise Shares Price Shares Price Options outstanding at beginning of period 4,445,139 $ 4.14 2,662,716 $ 3.36 Options exercised (162,133) 1.91 (84,077) 0.87 Options canceled (21,834) 4.50   Options outstanding at end of period 4,261,172 4.23 2,578,639 3.44 Options exercisable at end of period 3,039,059 $ 4.05 1,409,737 $ 2.84 Price Price Range Range Exercise price at end of period $0.72 - $ 5.45 $ 0.69 - $ 5.36 Exercise price for exercisable shares $0.72 - $ 5.45 $ 0.69 - $ 5.36 We recorded additional compensation expense of $630,855 and $801,793 respectively for stock options vested during the three months ended March 31, 2008 and 2007. No new options were granted in 2008. 6. Common Shares During the three months ended March 31, 2008, the Company issued 162,133 shares for $309,205 upon exercise of stock options, and 42,875 shares valued at $233,983 were issued as compensation. During the three months ended March 31, 2007, the Company issued 84,077 shares for $72,827 upon exercise of stock options, and 39,875 shares valued at $155,531 were issued as compensation. Page 6 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 7. Convertible Notes In May 2007, the Company issued $103,500,000 aggregate principal amount of its 5.50% Senior subordinated convertible notes. The notes are unsecured, bear interest at a rate of 5.50% annually, pay interest semi-annually in arrears and are due on June 15, 2022. The notes are convertible into Class A common shares of the Company at the initial conversion rate, subject to adjustment, of 132.626 shares per $1,000 principal amount (equivalent to a conversion price of $7.54) . Upon conversion, the Company will have the option, unless there has occurred and is then continuing an event of default under the Companys indenture, to deliver common shares, cash or a combination of common shares and cash for the notes surrendered. Accounting standards require the Company to allocate the notes between their equity and debt component parts based on their respective fair values at the time of issuance. The liability component was computed by discounting the stream of future payments of interest and principal at the prevailing market rate for a similar liability that does not have an associated equity component. The equity portion of the notes was estimated using the residual value method at approximately $29 million net of issuance costs. The fair value of the debt component is accreted to the face value of the notes using the effective interest rate method over the expected life of the notes, with the resulting charge recorded as interest expense. The expected life of the notes is an estimate and is subject to change, if warranted by facts and circumstances related to the potential early redemption of the notes by either the Company or the holders. Interest and accretion expense allocable to the qualifying cost of developing mining properties and to constructing new facilities is capitalized until assets are ready for their intended use. During the three months ended March 31, 2008, the Company capitalized $1.7 million in interest and accretion expense. At any time on or after June 16, 2010, and until June 15, 2012, the Company may redeem the notes, in whole or in part, for cash at a redemption price equal to 100% of the principal amount being redeemed plus accrued and unpaid interest if the closing sale price of the Common Shares is equal to or greater than 150% of the conversion price then in effect and the closing price for the Companys Common Shares has remained above that price for at least twenty trading days in the period of thirty trading days preceding the Companys notice of redemption. Beginning on June 16, 2012, the Company may, at its option, redeem all or part of the notes for cash at a redemption price equal to 100% of the principal amount being redeemed plus accrued and unpaid interest. The note holders have the option to require the Company to repurchase the notes on June 15, 2012, at a price equal to 100% of the principal amount of the notes plus accrued but unpaid interest. The Company may elect to satisfy its obligation to pay the repurchase price, in whole or in part, by delivering Common Shares. In the event of a change of control of the Company, the Company will be required to offer to repurchase the notes at a purchase price equal to 100% of the principal amount of the notes plus accrued but unpaid interest unless there has occurred and is continuing certain events of default under the Companys indenture. The Company may elect to satisfy its obligation to repurchase the notes in whole or in part by delivering Common Shares. 8. Financial Instruments The fair values as at March 31, 2008 and December 31, 2007 along with the carrying amounts shown on the consolidated balance sheets for each classification of financial instrument are as follows: March 31, 2008 December 31, 2007 Carrying Fair Carrying Fair Amount Value Classification Amount Value Classification Cash and cash equivalents $ 83,665,054 $ 83,665,054 available for sale $ 94,680,576 $ 94,680,576 available for sale Restricted cash 50,913,285 50,913,285 available for sale 52,080,603 52,080,603 available for sale Marketable securities 2,987,188 2,987,188 available for sale 4,987,511 4,987,511 available for sale Deposits, advances and other 779,252 779,252 advances/other 652,572 652,572 advances/other Accounts payable/accrued exp. 6,687,295 6,687,295 other liabilities 7,719,316 7,719,316 other liabilities Accrued interest 1,660,313 1,660,313 other liabilities 237,188 237,188 other liabilities Convertible notes 70,583,665 94,145,749 other liabilities 70,306,054 78,684,000 other liabilities The carrying amounts for short term deposits, advances, accounts payable and accrued expenses on the balance sheet approximate fair value because of the immediate or short-term maturity of these instruments but involve uncertainties and therefore cannot be determined with precision. Fair value estimates for marketable securities are made at the balance sheet date by reference to published price quotations in active markets. The fair value of the debt component of the convertible notes was estimated based on the net present value of the remaining future payments of interest and principal, discounted at the prevailing market interest rate. Page 7 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2008 and 2007 (unaudited) Expressed in U.S. Dollars 8. Financial Instruments (continued) The company is exposed to various risks including credit risk, liquidity risk, currency risk and interest rate risk as described below: a) Credit risk is the risk that a counterparty will fail to meet its obligations to the Company. The Companys primary exposure to credit risk is through its cash and cash equivalents and restricted cash balances. The Company diversifies its cash holdings into major Canadian and U.S. financial institutions and corporations. b) Liquidity risk is the risk that an entity will encounter difficulty in meeting its obligations associated with its financial liabilities. The Company manages this risk by maintaining adequate cash balances through equity and debt offerings to meet its current and foreseeable obligations. c) The Company is subject to currency risk due to its operations in Venezuela and its equipment purchase commitments denominated in foreign currency. The Company limits the amount of currency held in non- U.S dollar accounts, but does not actively use derivative instruments to limit its exposure to fluctuations in foreign currency rates. d) The Company is subject to the risk that changes in market interest rates will cause fluctuations in the fair values of its financial instruments. Current financial assets and liabilities are generally not exposed to this risk because of their immediate or short-term maturity. The interest rate on the Companys convertible notes is fixed and therefore the interest payments are not subject to changes in market rates of interest. 9. Marketable Securities Quoted Cost Market Value March 31, 2008 Available-for-sale securities $ 843,305 $ 2,987,188 December 31, 2007 Available-for-sale securities $ 2,290,940 $ 4,987,511 The Companys marketable securities are classified as available-for-sale and are recorded at quoted market value with gains and losses recorded within other comprehensive income until realized. 10. Commitments In June 2007 the Company placed a $64 million order for the fabrication of the Brisas gyratory crusher, pebble crushers, Semi Autogenous Grinding (SAG) and ball mills and other processing equipment from Metso Minerals. As of March 31, 2008 the Company has made payments on this order of $13.2 million. In connection with this order, the Company opened an irrevocable standby letter of credit with a Canadian chartered bank in the amount of $57.7 million, providing security on the performance of obligations. As of March 31, 2008 the Company has restricted cash of $50.9 million as required by this letter of credit. The Company has placed additional orders of approximately $59 million for haulage equipment, front end loaders, construction machinery and other mining equipment and related engineering for the construction and operation of Brisas. As of March 31, 2008, the Company has made payments on these orders of $23.6 million. Page 8 Selected Notes to Consolidated Financial Statements For the Three Months Ended March 31, 2008 and 2007 (unaudited) Expressed in U.S. Dollars Capital Management The Companys objectives when managing its capital are to: a) safeguard the Companys assets and its ability to continue as a going concern; b) maintain sufficient liquidity in order to meet financial obligations including the costs of developing mining projects and servicing debt and c) maintain a capital structure that provides the flexibility to access additional sources of capital with minimal dilution to existing shareholders. The company manages its capital consistent with the objectives stated above and makes adjustments to its capital structure based on economic conditions and the risk characteristics of the underlying assets. The Company is in compliance with the covenants of its convertible notes. There were no changes to the Companys capital management during the three months ended March 31, 2008. 12. Subsequent Event In May 2008, the Company received formal notification from the Venezuelan Ministry of Environment that it was revoking the Authorization for the Affectation of Natural Resources for the Construction of Infrastructure and Services Phase of the Companys Brisas gold and copper project. The Company is working with various government officials to resolve this matter and the ultimate resolution could materially affect the carrying value and the ultimate recoverability of the amounts recorded as property and mineral rights and capitalized exploration and development costs related to the Brisas project. Page 9 EXHIBIT 99.2 March 31, 2008 Managements Discussion and Analysis GOLD RESERVE INC. March 31, 2008 Managements Discussion and Analysis U.S. Dollars (unaudited) Page 10 Unless stated otherwise all references to US$, $ or dollars in this report are references to United States dollars and references to Cdn$ are to Canadian dollars. Operations Overview BRISAS PROJECT Our Brisas gold and copper project (Brisas), is located in the Kilometre 88 mining district of the State of Bolivar in south-eastern Venezuela.
